Case 3:21-cv-00301 Document12 Filed 09/13/21 Page 1 of 1 PagelD #: 55

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY, and
THE SIERRA CLUB,

Plaintiffs,

Case No. 3:21-cv-00301
v.

GLENDA OWENS, Acting Director,
Office of Surface Mining Reclamation and
Enforcement,

Nee See Sameer” Smt” Sse!” Sonar meee Senet ett eget cme! magett gat! Sgt! eget! “aque!

Defendant.

ORDER

For reasons apparent to the Court, IT IS HEREBY ORDERED:

I. The motion by Plaintiff Ohio Valley Environmental Coalition’s Rule 21 Motion to
Withdraw from this Action is hereby GRANTED, and it shall be DROPPED as a Plaintiff from
this Action; and

2. The caption of this action shall be AMENDED accordingly.

The Clerk is directed to transmit copies of this order to all counsel of record and to any
unrepresented parties.

ENTER: September [%, 2021 ( f C 5 ()

ROBERT C. CHAMBERS
UNITED STATES DISTRICT JUDGE

 
